Citation Nr: 1511196	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  13-07 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1964 to September 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the RO, which denied service connection for diabetes mellitus type II and peripheral neuropathy of the bilateral lower extremities, inter alia.  The Veteran filed a notice of disagreement (NOD) on July 2011.  A statement of the case was provided on January 2013.  The Veteran perfected his appeal with the timely submission of a VA Form 9 on March 2013.  Although the Veteran originally disagreed with the entire January 2011 rating decision, including the issues of entitlement to service connection of right ear hearing loss and entitlement to an increased evaluation for left ear hearing loss, he specifically indicated on his March 2013 VA Form 9 that he only intended to perfect an appeal with regard to the issues of entitlement to service connection for diabetes mellitus type II and peripheral neuropathy of the bilateral lower extremities.  As such, the issues of entitlement to service connection of right ear hearing loss and entitlement to an increased evaluation for left ear hearing loss are not currently before the Board and shall not be further discussed.

A review of the Veteran' electronic claims file revealed nothing further pertinent to the present appeal.


FINDINGS OF FACT

1.  The probative evidence of record does not show that the Veteran has diabetes mellitus type II that was caused or aggravated by military service, nor is such presumed to be.

2.  The probative evidence of record does not show that the Veteran has bilateral lower extremity peripheral neuropathy that was caused or aggravated by military service, nor is such presumed to be.


CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus type II is not warranted.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

2.  Service connection for bilateral lower extremity peripheral neuropathy is not warranted.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The RO informed the Veteran of VA's duty to assist him in the development of his claim in a letter dated October 2010, that contained all of the required notice.

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), VA outpatient treatment records, and private treatment records have been obtained and associated with the claims file.  

The Board notes that the Veteran has not been provided with VA examinations for his claimed conditions related to his diabetes mellitus type II and peripheral neuropathy of the bilateral lower extremities.  However, the Board finds that VA examinations are not warranted in this instance.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).   The Board finds that no VA examination is required to resolve the aforementioned claims because, although the Veteran has presented evidence of current disabilities, as discussed in further detail below, there is no credible evidence establishing an "in-service event, injury or disease."  Thus, the issue of nexus is rendered moot and is in no further need of resolution.

There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection may also be granted for chronic disabilities, such as diabetes and other organic diseases of the nervous system, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, the law provides that if a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's lymphoma; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); ischemic heart disease; Parkinson's disease; hairy cell leukemia; and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2014).

For the purposes of § 3.307, the term herbicide agent means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975 is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  The presumption requires that a veteran have actually been present on the landmass or the inland waters of Vietnam.  Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97.

In order to warrant service connection for peripheral neuropathy on the basis of presumed Agent Orange exposure, the early-onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(6)(ii).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

The Veteran contends that his currently diagnosed diabetes mellitus type II and bilateral lower extremity peripheral neuropathy are the result of exposure to Agent Orange in military service.  In particular, the Veteran has stated that, while serving off the coast of Vietnam during the presumptive period, aboard the USS Kearsarge (CVS-33), he ingested Agent Orange via the air and water.  The Veteran has conceded that he never stepped foot on the landmass of Vietnam, that his vessel never docked on the landmass of Vietnam, and that his vessel never entered the coastal waterways of Vietnam.

A review of the Veteran's service treatment records revealed no complaints, diagnoses, or treatments for any conditions or symptoms related to diabetes mellitus type II or bilateral lower extremity peripheral neuropathy.  The Veteran's June 1964 enlistment examination and September 1967 separation examination were both normal, with notations only to identifying scars.  The Veteran's records are complete, including dental and immunization records.  Treatment notes throughout the period of service, including aboard the USS Kearsarge, indicate that the Veteran was seen on numerous occasions for treatment related to cysts, headaches, burning eyes, athlete's foot, and hepatitis.

A review of the Veteran's post-service medical records shows that he has been diagnosed and treated for both diabetes mellitus type II and bilateral lower extremity peripheral neuropathy.  The earliest diagnosis of diabetes mellitus type II occurred in August 1991 and the earliest diagnosis of polyneuropathy occurred in December 1991.  Treatment records do not indicate that either of these conditions were related to the Veteran's military service, to include exposure to herbicides.

A US Army and Joint Service Records Research Center (JSRRC) memorandum, dated May 2009, was included in the claims file.  This memorandum indicated that JSRRC researched all available records, to include official military documents, ship histories, deck logs, and other sources of information related to Navy and Coast Guard ships, and concluded that no evidence indicates that the Navy or Coast Guard ships transported tactical herbicides from the US to Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Additionally, the JSRRC could not document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.

Analysis

Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for diabetes mellitus type II and bilateral lower extremity peripheral neuropathy, so the appeal must be denied.  The evidence does show that there are current disabilities for VA purposes, as there is evidence that the Veteran has been diagnosed with diabetes mellitus type II and polyneuropathy during the period of appeal, as shown in the Veteran's private treatment records and referenced in his VA outpatient treatment records.  However, the evidence of record, as discussed below, does not show that the Veteran had any "in-service event, injury or disease," or a disease manifested to the level of 10 percent disabling within a year from discharge from the service.  Additionally, the evidence, as discussed below, does not show that the Veteran is afforded the herbicide presumption due to a lack of contact with the landmass of Vietnam during the presumptive period.  Therefore, the issue of nexus becomes moot and the Veteran's claim fails.  See Shedden, 381 F.3d at 1167; see also Caluza, 7 Vet. App. at 506; see also Hickson, 12 Vet. App. at 253; 38 C.F.R. § 3.303.

Here, in regard to direct service connection, the Board finds that the preponderance of the evidence of record shows that the Veteran did not have an "in-service event, injury or disease," or a disease manifested to the level of 10 percent disabling within a year from discharge from the service.  The Veteran's STRs are silent for any discussion of any symptoms of diabetes or neurological complaints related to his extremities during service, to include his exit examination, and there are no records of any treatment for such symptoms within one year of leaving military service.  This is despite the fact that he did seek out treatment for a multitude of other conditions, including cysts, headaches burning eyes, athlete's foot, and hepatitis, during military service.  As such, it is reasonable to assume that, had the Veteran been experiencing diabetes symptoms or neurologic symptoms in the extremities, he would have complained of those as well.  Additionally, following the Veteran's discharge from the service, the first medical evidence of any kind referring to diabetes mellitus type II and bilateral lower extremity peripheral neuropathy was in 1991, when the Veteran was diagnosed with these conditions.  The Board notes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  There is no definitive statement from the Veteran that contends that he experienced symptoms in service and continuously ever since service. 

Last, under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. 

Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469 (1994) (A witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.).  Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377. 

Although the Veteran is competent to describe his diabetes mellitus type II and bilateral lower extremity peripheral neuropathy symptoms after service,  the question of etiology of such diabetes mellitus and peripheral neuropathy is an issue that requires an inference or a conclusion based on evidence.  However, such an inference or conclusion is not one the Veteran is competent to make based on mere personal observation.  Moreover, it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to diagnose or offer an opinion on the etiology of diabetes mellitus and peripheral neuropathy.  The question regarding the potential relationship between the Veteran's diabetes mellitus and peripheral neuropathy and any instance of his service is complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  The question of causation of diabetes mellitus and peripheral neuropathy involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Therefore, the Veteran's assertions that he developed these conditions as a result of breathing air and drinking water that he believes was contaminated with Agent Orange, despite the findings of JSRRC showing that there is no sufficient evidence that shows that he would have been exposed in such a way, are afforded low probative value.

As such, for all of the reasons stated above, the Board finds that evidence preponderates against a finding of service connection for the Veteran's diabetes mellitus type II and bilateral lower extremity peripheral neuropathy on a direct basis.

Turning to the issue of presumptive service connection on the basis of Agent Orange exposure, the Board also finds that the preponderance of the evidence is against the Veteran's claim.  In particular, in order to receive the Agent Orange presumption, the Veteran must show service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  The presumption requires that a veteran have actually been present on the landmass or the inland waters of Vietnam.  Haas, 525 F.3d at 1168; VAOPGCPREC 27-97.  However, here there is no such indication supported by the record.

The service records do not show that the Veteran ever visited the landmass of Vietnam while he was stationed aboard the USS Kearsarge.  In fact, the Veteran himself does not even dispute the fact that he never had contact with the landmass of Vietnam, to include docking with the shore or entering the inland waterways. Rather the Veteran asserts that, because Agent Orange was generally sprayed on the landmass of Vietnam, it became airborne and got into the air and water off shore of the mainland and into the periphery of his ship.  Again, although the Veteran is competent to describe what he witnessed and experienced in service, he is not competent to ascertain whether Agent Orange residuals were present in the water and air around his ship.  As detecting the drift patterns of Agent Orange, a clear liquid and presumably thinly dispersed if traveling from the mainland, is not a readily observable phenomenon subject to the direct senses, such a finding would require specialized knowledge of several different fields, to include chemistry, geology, and meteorology just to name a few, as well as specialized instruments for detection.  There is no indication in the evidence of record that the Veteran possesses such expert knowledge or access to detection technology.  As such, any statements to the effect that the Veteran believes that Agent Orange became airborne and got into the air and water off shore of the mainland and into the periphery of his ship is afforded low probative value.  Additionally, the JSRRC, employing research of pertinent documentation, including from accepted experts, determined that there was insufficient evidence to render a finding that Agent Orange traversed offshore aboard aircraft or equipment that had contact with the mainland, much less on the winds and waters off the coast.  There is no probative Service Department evidence of herbicide exposure from exposure to herbicide-contaminated water and air.  VA has concluded that there is insufficient evidence to support the theory that individuals serving aboard vessels off the coast of Vietnam were exposed to herbicides through airborne drift and drinking water obtained and distilled from the surrounding bodies of water.  See Definition of Service in the Republic of Vietnam, 73 Fed. Reg. 20,566, 20,568 (proposed Apr. 16, 2008).  The U.S. Court of Appeals for the Federal Circuit has found that that conclusion is not plainly erroneous.  See Haas, 525 F.3d 1168 at 1194-95.  Therefore, the more probative expert evidence indicates that there is insufficient evidence that shows that the Veteran, in serving aboard the USS Kearsarge without any other contact with the landmass of Vietnam, was exposed to Agent Orange.

Accordingly, the Veteran is not afforded the herbicide presumption as he does not meet the requirement for contact with the landmass of Vietnam during the presumptive period.  As such, no further consideration of the Veteran's claims under such theory of presumption shall be afforded.

Finally, in regard to continuity of symptoms, the Board finds that the Veteran's claimed diabetes mellitus type II and bilateral lower extremity peripheral neuropathy is properly afforded such consideration, as diabetes and other organic diseases of the nervous system are two of the enumerated conditions in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331.  The Veteran does not contend, and the evidence of record does not show, that he experienced symptoms of diabetes mellitus and peripheral neuropathy in service and continuously ever since service.  Due to the finding that there is no credible or probative evidence of these conditions in service (or within one year after service), any further discussion of continuity of symptoms from such is rendered moot and shall be discussed no further.

Accordingly, service connection is not warranted.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the evidence is against the Veteran's claims, and they must be denied.

ORDER

Entitlement to service connection for diabetes mellitus type II, to include as secondary to herbicide exposure is denied.

Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as secondary to herbicide exposure is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


